04/12/2021



                                                                                  Case Number: DA 21-0050




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                         NO. DA-21-0050

IN RE: THE PARENTING OF:
P.H.R. and P.H.R.
                   minor children,

SARAH PATRICIA RUSSELL,
                                           ORDER GRANTING APPELLANT’S
                         Appellant,          MOTION FOR EXTENSION OF
                                            TIME TO FILE OPENING BRIEF
v.

MARLEN DELANO RUSSELL,

                         Appellee.


      UPON motion of Appellant, and good cause appearing therein;

      IT IS HEREBY ORDERED that Appellant’s Motion for Extension of Time

to File Opening Brief is GRANTED. Appellant shall have up to, and including, April

23, 2021, to file her Opening Brief in regard to this appeal.

      No further extensions will be granted.

      DATED this _____ day of April, 2021.



                                               JUSTICE




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             April 12 2021